Citation Nr: 0311898	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-06 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability claimed as due to gastric surgery performed during 
a June 1966 to August 1966 VA hospitalization.  


REPRESENTATION

Appellant represented by:	Michael Roberts, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from March 1954 to July 1957.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) prepared in October 1995, which denied the benefits 
sought on appeal.  The veteran timely disagreed with that 
determination.  The RO issued a statement of the case (SOC) 
in May 1996, and, following requests for extension of the 
time in which to submit a timely appeal, the veteran 
submitted a timely substantive appeal in March 1997.  

It appears to the Board that the veteran raised claims of 
entitlement to service connection for residuals of malaria 
and for liver disease in a statement submitted in March 2001.  
Those claims are referred to the RO for further action.  The 
veteran raised the issue of entitlement to service connection 
for gastritis at a January 2003 hearing before the 
undersigned, and the veteran and his representative were 
advised that the claim was not before the Board on appeal.  
That issue is also referred to the RO for any appropriate 
action.


REMAND

In a November 1990 Board decision, the Board denied 
entitlement to benefits under 38 U.S.C.A. § 351 (now 
renumbered as § 1151) for the residuals of a gastrecotomy.  
In September 1993, the veteran requested to reopen the claim 
for compensation under 38 U.S.C.A. § 1151, based on the 
change in interpretation of that provision following court 
review.  Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993); aff'd Brown 
v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).  The RO 
apparently reopened the claim, but again denied the benefit.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), became law.  The evidence of record does not 
reflect that the veteran has been notified of the provisions 
of the VCAA and VA's duties to him under that Act.  Although 
it is clear from the arguments of the veteran's 
representative that he is aware of the provisions of the 
VCAA, the RO should provide such notice.  Moreover, the RO 
should ensure that in this regard, the veteran is notified of 
the evidence required to substantiate his claim under the law 
and regulations in effect when he submitted his claim in 
1993.  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO should, by means of 
appropriate correspondence, advise the 
veteran of enactment of the Veterans 
Claims Assistance Act of 2000, Public Law 
No. 106- 475, 114 Stat. 2096 (Nov. 9, 
2000), its provisions, his 
responsibilities and VA's 
responsibilities under the Act, and of 
the evidence required to substantiate his 
claim pursuant to the law and regulations 
in effect in 1993. 

2.  The RO should afford the veteran the 
opportunity to identify any VA or private 
clinical records which are not currently 
associated with the claims file which 
might assist him to establish his claim, 
and should obtain any VA treatment 
records or private treatment records not 
yet associated with the claims files 
which the veteran believes may be 
relevant.  

In particular, the RO should attempt to 
obtain the complete clinical records of 
the veteran's June 1966 to August 1966 
hospitalization at the Dallas VA 
Hospital.  

3.  After completing the actions 
discussed above, and any further 
development deemed appropriate as 
indicated by the results of the actions 
taken above, the RO should readjudicate 
the claim for compensation under 
38 U.S.C.A. § 1151 for additional 
disability claimed as resulting from VA 
surgical treatment provided in 1966.  If 
the decision remains adverse to the 
veteran, the veteran and his 
representative should be furnished a 
supplemental statement of the case which 
should include citation to relevant law 
and regulations and the reasons for the 
decision reached.  

Thereafter, the case should be returned to the Board for 
further appellate consideration in accordance with the normal 
procedures.  The purpose of this Remand is to ensure that the 
veteran has been accorded due process of law.  No inference 
should be drawn regarding the final disposition of the claim.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).


